MEMORANDUM **
Charles Allen Armstrong appeals from the tax court’s entry of a decision, stipulated by the parties, that there was no deficiency in Armstrong’s 2002 income tax and no penalty was owed. We dismiss.
We lack jurisdiction to review the tax court’s decision, entered upon the parties’ stipulation. See Gatto v. CIR, 1 F.3d 826, 828 (9th Cir.1993).
Furthermore, we find no error in the tax court’s refusal to consider Armstrong’s untimely filed motion for attorney’s fees, submitted with the aid of counsel after Armstrong permitted the tax court to enter the decision without settling the issue of costs. See Tax Ct. R. 231(c) (requiring litigation and administrative costs that are not settled by the parties to be presented in a motion accompanying the stipulation); see also Tax Ct. R. 232(f) (“The Court’s disposition of a motion for reasonable litigation or administrative costs shall be included in the decision entered in the case.”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.